DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments, And/Or Claims
Claims 6, 8-9 and 11-28 are pending and under examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title recites “ACTIVIN-ACTRIIA ANTAGONISTS AND USES FOR TREATING MULTIPLE MYELOMA”. The following title, for example, is suggested: A METHOD FOR TREATING……..
Claim Objections
Claims 6 and 26 are objected to because of the following informalities:
Claim 6 is objected for the use of an abbreviated phrase (ActRIIa-Fc) and claim 26 is objected for the use of an abbreviated phrase (RANK) which should be described for the first time followed by an abbreviated form placed in a bracket.
Claim Rejections - 35 USC § 112-scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-9 and 11-28   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating cancer related bone loss in a human patient the method of comprising administering to the patient an effective amount of an ActRIIa-Fc, does not reasonably provide enablement for preventing cancer related bone loss in a human patient the method of comprising administering to the patient an effective amount of an ActRIIa-Fc, wherein the ActRIIa-Fc comprises up to 20% sequence variations from amino acid sequence of SEQ ID NO: 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of preventing or treating cancer related bone loss in a human patient the method of comprising administering to the patient an effective amount of an ActRIIa-Fc, wherein the ActRIIa-Fc comprises up to 20% sequence variations from amino acid sequence of SEQ ID NO: 2.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing a cancer related bone loss in a subject in a human subject comprising administering to the patient an effective amount of an ActRIIa-Fc, the specification does not disclose sufficient guidance or objective evidence that such ActRIIa-Fc would predictably prevent any cancer related bone loss in a patient need thereof.
Sugino et al teach a polypeptide known as activin receptor Ila which is 513 amino acids in length. Amino acids 21-135 of activin receptor Ila is 99.4% identical to the amino acid sequence of instantly claimed polypeptide of SEQ ID NO: 2 (see the sequence alignment). Sugino et al (US Pat. No. 6,132,988) teach increasing activin receptor Ila by administering an expression construct in a patient (col. 20, lines 50+). The instant claims are drawn to preventing any cancer related bone loss by administering a fusion protein of ActRIIa-Fc having up to 20% variants of amino acid SEQ ID NO: 2. Regarding prevention of bone loss, the specification teaches that administration of ActRIla-mFc (i.e., this is the ActRIla fused to a mouse Fc) fusion protein to a mouse model for cancer that experienced osteolytic bone lesions and a demonstrated 62% reduction in cancellous bone volume resulted in an increase of “70% or 147% in the naive or tumor bearing tibia respectively compared to vehicle.” See the instant specification at p. 60, Example 7, lines 1-24. The guidance in the specification clearly shows that ActRIla-Fc administration can ameliorate or treat cancer-related bone loss, but there is no guidance that it can prevent the bone loss; on the contrary, the model used demonstrated a 62% reduction in cancellous bone volume compared to controls. The guidance in the specification shows that the claimed methods reduce, but do not achieve the goal of prevention of cancer related bone loss. Additionally, the disclosure does not provide guidance that 20% variant of the amino acid (a deletion, substitution or insertion of up to 23 amino acids (20% of 115 amino acid polypeptide, SEQ ID NO:2) can even treat a cancer related bone loss. Therefore, it is unpredictable and would require a large amount of experimentation to prevent any cancer related bone loss comprising administering a fusion protein ActRIIa-Fc or up to 20%  variant thereof in a patient need thereof. 
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. Example 3 and Figure 26 show that the administration of ActRIIa-Fc fusion in a mouse model with multiple myeloma can treat bone loss. However, the specification does not teach that the administration of ActRIIa-Fc or up to 20% variant thereof can successfully prevent bone loss in any cancer associated bone loss. The art or specification is devoid of any example where ActRIIa-Fc can prevent a cancer disease related bone loss. Therefore, it is unpredictable hoe one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to prevent cancer related bone loss comprising administering a fusion protein ActRIIa-Fc or up to 20% variant thereof in patient in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about preventing a cancer related bone loss in a subject in need thereof, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Claim Rejections - 35 USC § 112-written description
Claim 6, 8-9, 11, 13 and 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method of treating cancer related bone loss in a human patient comprising administering an effective amount of an ActRIIa-Fc comprising amino acid sequence of SEQ ID NO: 2, and therefore the written description is not commensurate in scope with “a method of treating or preventing cancer related bone loss comprising administering to a subject in need thereof an effective amount of an ActRIIa-Fc fusion protein having variants up to 20% to the amino acid sequence of SEQ ID NO: 2.”
The claims broadly encompass treating or preventing any cancer related bone loss in a subject in need thereof comprising administering to the subject in need thereof an effective amount of an ActRIIa-Fc fusion protein having variants up to 20% to the amino acid sequence of SEQ ID NO: 2. The claims do not require that the fusion ActRIIa-Fc possess any particular feature or structure that may treat or prevent a cancer related bone loss. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
In the instant case, the specification at pg. 58-59, Example 3 teaches that administration of ActRIla-mF c (i.e., this is the ActRIla fused to a mouse Fc) fusion protein to a mouse model for cancer that experienced osteolytic bone lesions and a demonstrated 62% reduction in cancellous bone volume resulted in an increase of “70% or 147% in the naive or tumor bearing tibia respectively compared to vehicle.” See the instant specification at p. 60-63, Example 7, lines 1-24. The guidance in the specification clearly shows that ActRIla-Fc administration can ameliorate or treat cancer-related bone loss, but there is no guidance that it can prevent the bone loss; on the contrary, the model used demonstrated a 62% reduction in cancellous bone volume compared to controls. The guidance in the specification shows that the claimed methods reduce, but do not achieve the goal of prevention of cancer related bone loss. Additionally, the disclosure does not provide guidance that 20% variant of the amino acid (a deletion, substitution or insertion of up to 23 amino acids (20% of 115 amino acid polypeptide, SEQ ID NO:2) can even treat a cancer related bone loss. The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinants to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable success are limited. Certain positions in the sequence are critical to the protein’s structure/function relationship, such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitution (Bowie et al., 1990, Science 247: 1306-1310, page. 1306, column 2, paragraph2; Wells, 1990, Biochemistry 29:8509-8517).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
 A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the genus “a ActRIIa-Fc fusion polypeptide comprising at least 80% sequence identity to the SEQ ID NO: 2 (variants)”, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only a method of treating cancer related bone loss in a subject in need thereof comprising administering to the subject in need thereof an ActRIIa-Fc comprising amino acid sequence of SEQ ID NO: 2 or 3, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.
 Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 19, the phrase "so as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The specification does not provide sufficient guidance effective amount and time to reach a serum concentration of ActRIIa-Fc at least 200ng/ml or at least 1000 ng/mL.   See MPEP § 2173.05(d). Applicants may want to delete the term “so as” to overcome the rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 9,11-13, 15, 20, and 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11 of U.S. Patent No. 9,572,865. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating cancer related bone loss in a subject comprising administering ActRIIa-Fc comprising amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO:2, wherein the ActRIIa-Fc comprise at least 95% identical to the amino acid sequence of SEQ ID NO: 3, wherein the cancer is myeloma, wherein in ActRIIa-Fc fusion protein includes one or more modified amino acid residues from a glycosylated amino acid, PEGylated amino acid, farnesylated, and a lipid moiety are taught in claims 1-6, 11 of U.S. Patent No. 9,572,865.
Claims 6, 8-9, 13, 15, and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-14, 21-29, and 34-35 of U.S. Patent No. 8, 629,109. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating cancer related bone loss in a subject comprising administering ActRIIa-Fc comprising amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO:2, wherein the ActRIIa-Fc comprise at least 95% identical to the amino acid sequence of SEQ ID NO: 3, wherein the cancer is myeloma, wherein in ActRIIa-Fc fusion protein includes one or more modified amino acid residues from a glycosylated amino acid, PEGylated amino acid, farnesylated, and a lipid moiety, wherein polypeptide is administered no more frequently once every month, every three month, every six month, wherein the polypeptide has ActRIIa ligand with a Kd of at least 10-7 M are taught in claims 1-11, 13-14, 21-29, and 34-35 of U.S. Patent No. 8, 629,109.
Claims 6, 8-9, 13, 15, and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 12-18 are of U.S. Patent No. US 8,173,601. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating cancer related bone loss (reducing myeloma tumor cell burden) in a subject comprising administering ActRIIa-Fc comprising amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO:2, wherein the ActRIIa-Fc comprise at least 95% identical to the amino acid sequence of SEQ ID NO: 3, wherein the cancer is myeloma, wherein in ActRIIa-Fc fusion protein includes one or more modified amino acid residues from a glycosylated amino acid, PEGylated amino acid, farnesylated, and a lipid moiety, wherein polypeptide is administered no more frequently once every month, every three month, every six month, wherein the polypeptide has ActRIIa ligand with a Kd of at least 10-7 M are taught in claims 1-7, 9, 12-18 are of U.S. Patent No. US 8,173,601.
Claim 6, 8-9, 13, 15, and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-, 4, 6-8, 12-17, and 19-25 of U.S. Patent No. 8,067,360. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating cancer related bone loss (reducing myeloma tumor cell burden) in a subject comprising administering ActRIIa-Fc comprising amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO:2, wherein the cancer is myeloma, wherein in ActRIIa-Fc fusion protein includes one or more modified amino acid residues from a glycosylated amino acid, PEGylated amino acid, farnesylated, and a lipid moiety, wherein polypeptide is administered no more frequently once every month, every three month, every six month, wherein the polypeptide has ActRIIa ligand with a Kd of at least 10-7 M are taught in claims 1-8, 12-17, and 19-25 U.S. Patent No. 8,067,360.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646